

117 HR 2180 IH: Redirecting Resources to the Border Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2180IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Weber of Texas (for himself, Mr. Babin, Mr. Gooden of Texas, Mrs. Wagner, Mr. Budd, Mr. Good of Virginia, Mr. Williams of Texas, Mr. Posey, Mr. Cawthorn, Mr. Fallon, Mr. Arrington, Ms. Herrell, and Mr. Baird) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo relocate fencing around the Capitol Buildings and the United States Capitol Grounds, and to direct the Secretary of Defense to reassign members of the National Guard deployed to the National Capital Region to the southern land border of the United States.1.Short titleThis Act may be cited as the Redirecting Resources to the Border Act.2.Relocation of fencing around the Capitol Buildings and the United States Capitol Grounds; reassignment of members of the National Guard deployed to the National Capital Region(a)FencingNot later than 30 days after the date of the enactment of this Act, all covered fencing shall be relocated to the southern land border of the United States.(b)National GuardNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall reassign covered members to support U.S. Customs and Border Protection in securing the southern land border of the United States.(c)DefinitionsIn this section:(1)The term covered duty means duty performed—(A)in the National Capital Region; and(B)in support of the mission in response to the attacks on January 6, 2021, on the Capitol Buildings and the United States Capitol Grounds (described in sections 5101 and 5102 of title 40, United States Code).(2)The term covered fencing means fencing installed on or after January 6, 2021, around—(A)the perimeter of any of the Capitol Buildings described in section 5101 of title 40, United States Code; or(B)the perimeter of the United States Capitol Grounds, or any portion thereof, described in section 5102 of such title.(3)The term covered member means a member of the National Guard deployed to the National Capital Region—(A)on or after January 6, 2021; and(B)to perform covered duty.(4)The term National Capital Region has the meaning given that term in section 2674 of title 10, United States Code.